



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Campoli, 2012
    ONCA 89

DATE:: 20120208

DOCKET: C53459

Rosenberg, Juriansz and Rouleau JJ.A.

BETWEEN

Her Majesty The Queen

Respondent

and

Daniele Campoli

Appellant

Kirkor A. Apel, for the appellant

Dena Bonnet, for the respondent

Heard and released orally: February 3, 2012

On appeal from the decision of the Summary Conviction
    Appeal Court dated February 23, 2011 by Justice Myrna L. Lack of the Superior
    Court of Justice, setting aside the acquittal entered by Justice Kofi N. Barnes
    of the Ontario Court of Justice, dated February 20, 2009.

ENDORSEMENT

[1]

While leave to appeal is granted, the appeal is dismissed. The
    appeal judge was mistaken as to when the police were first notified. However,
    that mistake was not material.

[2]

As the appeal judge said, the error by the trial judge was in
    finding that the state conduct was unreasonable because there was ample time to
    take commission evidence. The police were under an obligation to properly
    investigate the allegation. There was nothing before the trial judge that
    indicated that the police delayed their investigation or acted unreasonably.
    Regrettably, the victim passed away shortly after the charge was laid. It is
    only in hindsight that it becomes apparent that greater efforts might have been
    made to bring an application for commission evidence. However, there is nothing
    in the record to show that the police or Crown counsel acted unreasonably. This
    was not a case where the exception referred to in R. v. Khelawon, [2006] SCC 57
    at para. 104 applied.

[3]

Accordingly the appeal is dismissed.

Signed:        M.
    Rosenberg J.A.

R. G.
    Juriansz J.A.

Paul
    Rouleau J.A.


